Citation Nr: 1704223	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  09-44 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a higher initial rating for the service-connected lumbar discogenic disease, evaluated as 10 percent disabling effective July 27, 2004; and 20 percent disabling effective February 25, 2011.
	
2. Entitlement to a higher initial rating for service-connected left lower extremity radiculopathy, evaluated as 10 percent disabling effective July 27, 2004; and 40 percent disabling effective October 2, 2015.

3. Entitlement to compensation under 38 U.S.C.A. § 1151 for ruptured discs of the neck. 

4. Entitlement to compensation under 38 U.S.C.A. § 1151 for a left shoulder condition also claimed as secondary to ruptured discs of the neck.  

5. Entitlement to compensation under 38 U.S.C.A. § 1151 for left carpal tunnel syndrome also claimed as secondary to ruptured discs of the neck. 

6. Entitlement to compensation under 38 U.S.C.A. § 1151 for a brain aneurism to include headaches.  

7. Entitlement to a rating in excess of 20 percent for the service-connected duodenal ulcer disease.

8. Entitlement to a total disability evaluation based on individual unemployability by reason of service-connected disability (TDIU) prior to October 2, 2015. 


REPRESENTATION

Appellant represented by:	Michael A. Steinberg


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1957 to October 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida in July 2008, October 2010, March 2011, and April 2012. 

The Veteran testified before a Veterans Law Judge in February 2013. A transcript of that hearing is of record. As this Veterans Law Judge is no longer with the Board, the Veteran was provided the opportunity for a new hearing, which he has requested. In July 2013, the Board remanded the claim for additional evidentiary development.

In January 2014 and August 2014, the Veteran initiated appeals of entitlement to service connection for a mood disorder and entitlement to service connection for a dental condition (also claimed as a jaw injury). In response to the Veteran's notices of disagreement (NODs), the Veteran and his representative were sent a Statement of the Case (SOC) regarding these issues in April 2016; however, the Veteran did not perfect the appeal of these issues in response to the SOC. Accordingly, these issues are not before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In an October 2016 letter, the Veteran was informed that the Veterans Law Judge who conducted the February 2013 Board hearing was no longer with the Board and he was provided the opportunity to request a new hearing. In a November 2016 response, the Veteran, through his representative, reported that he wanted to appear at an additional in-person hearing at the St. Petersburg regional office. The Veteran is entitled to a hearing before the Board as a matter of right. 38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2016). Under the circumstances, the Board has no discretion and the case must be remanded to afford the Veteran the opportunity to testify at the requested video conference hearing. See id. Notice of the scheduled hearing should then be sent to the Veteran's latest address of record and his representative.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should take appropriate steps in order to schedule the Veteran for a hearing before a Veterans Law Judge of the Board at his local RO. Notify the Veteran, and his representative, of the date, time, and location of this hearing at his latest address of record. Place a copy of the notification in the claims file. As this case has been advanced on the docket, the hearing should be scheduled at the earliest available opportunity. After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

